Title: From Thomas Jefferson to Ferdinand Grand, 11 November 1787
From: Jefferson, Thomas
To: Grand, Ferdinand



Sir
Sir Paris Nov. 11. 1787.

Mr. Rutledge, who has the honor of being known to you, and who is the son of my very particular friend, has occasion for 20 or 25 guineas. It would give me great pain to see him suffer, and it is not in my power to assist him. The sums to which I limit my draughts on Holland monthly, are generally pre-engaged by demands for the state of Virginia, or for the United states, in addition to my own private occasions. Mr. Rutledge thinks himself sure of replacing the money early in December, and if he does not, I will do it in my draught at the close of that month, should not general orders arrive earlier to set all our money-matters to rights here. I will ask the favor of you therefore to accomodate Mr. Rutledge with this sum, say 600.₶ either in his name or my own as you please. I believe he would wish to receive it tomorrow morning, wherefore I would ask an order to your cashier by the return of  the bearer. I have the honour to be, with sentiments of the most perfect esteem, Sir Your most obedt. & most humble servt.,

Th: Jefferson

